Citation Nr: 1021815	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type 2, with diabetic retinopathy and 
renal involvement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to 
January 1972.  He had service in the Republic of Vietnam, 
where his awards and decorations included two awards of the 
Air Medal with V device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Veteran requested a hearing before the Board.  A hearing 
was scheduled before a member of the Board for December 8, 
2009, at the RO in Louisville.  In October 2009, the Veteran 
notified VA that he wished to withdraw his hearing request.  
Under these circumstances, the Board finds that the Veteran 
has been afforded his opportunity for a hearing and that his 
request to testify before the Board has been withdrawn.  
38 C.F.R. § 20.704(e) (2009). 


FINDING OF FACT

Since service connection became effective May 8, 2001, the 
Veteran's diabetes mellitus, type 2, with diabetic 
retinopathy and renal involvement, has required treatment 
with insulin and a restricted diet but not regulation of his 
activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus, type 2, with diabetic retinopathy and 
renal involvement, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of his claim of 
entitlement to an increased initial rating for his service-
connected diabetes mellitus, type 2, with diabetic 
retinopathy and renal involvement.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
After reviewing the record, the Board finds that VA has met 
that duty.

In July 2003, the RO granted the Veteran's claim of 
entitlement to service connection for diabetes mellitus with 
diabetic retinopathy and renal involvement and assigned a 20 
percent disability rating, effective May 8, 2001.  The 
Veteran disagreed with that rating, and this appeal ensued. 

During the course of the appeal, VA notified the Veteran of 
the information and evidence necessary to substantiate and 
complete his claim, including the evidence to be provided by 
him and notice of the evidence VA would attempt to obtain.  
VA informed the Veteran that in order to establish a higher 
rating for his service-connected disability, the evidence had 
to show that such disability had worsened and the manner in 
which such worsening had affected his employment and daily 
life.  38 U.S.C.A. § 5103(a).

In any event, as is the case here, once a veteran disagrees 
with an initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance of rating decisions and statements 
of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 
2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2009); Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a 
remand for further VCAA notification is not necessary.

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of records 
reflecting the Veteran's treatment by private health care 
providers, including:  Steven Applegate, M.D., Charles 
Jarboe, M.D., Connie Meredith, M.D., C. Russell Hoffman, 
M.D., Aijaz A. Yazdani, M.D., Louis Marsano, M.D., and Saeed 
Ahmed, M.D.; records from the Social Security Administration 
(SSA) associated with the Veteran's award of SSA disability 
benefits; and records reflecting the Veteran's treatment by 
VA from June 2007 to March 2009.  In June 2003, June 2007, 
July 2008, October 2008, and June 2009, VA examined the 
Veteran and/or reviewed the record to determine the nature, 
extent, and etiology of his diabetes mellitus with diabetic 
retinopathy and renal involvement.  

The VA examination reports show that the examiners reviewed 
the Veteran's past medical history, including his service 
treatment records, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  As a result, the 
reports contain sufficient evidence by which to evaluate the 
Veteran's diabetes mellitus in the context of the rating 
criteria.   Therefore, the Board concludes that the VA 
examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim.  Indeed, in September 2009, the Veteran 
stated that he had no further information or evidence to give 
VA to substantiate his claim.  Accordingly, the Board will 
proceed to the merits of the appeal.



Analysis

The Veteran contends that the initial 20 percent rating for 
his service-connected diabetes mellitus does not adequately 
reflect the level of impairment caused by that disability.  
He states that despite daily injections of insulin, his 
glucose levels are uncontrolled.  The Veteran also states 
that he is chronically fatigued and that his daily activities 
are, effectively, restricted.  Therefore, he maintains that a 
higher initial rating is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1 (2009). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009). 

Diabetes mellitus is rated in accordance with Diagnostic 
Code 7913.  Under that diagnostic code, a 20 percent rating 
is assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted for requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119 (Diagnostic Code 7913) (2009).

A note that follows the criteria states the following:  
Evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic 
Code 7913.  Id.

Regulation of activities is defined by Diagnostic Code 7913 
as the avoidance of strenuous occupational and recreational 
activities.  Significantly, medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-
364 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, service connection is granted and an initial rating 
award is at issue, separate ratings can be assigned for 
separate periods from the time service connection became 
effective.)  Fenderson v. West, 12 Vet. App. 119 (1999).  
That is, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the service connection claim was 
filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Since service connection became effective May 8, 2001, the 
evidence shows that the Veteran's diabetes mellitus has 
required treatment with daily injections of insulin and a 
restricted diet.  During the course of the appeal, the 
numerous records and reports show various levels of glucose 
control from poor to good.  

In November 2006, Dr. Jarboe requested that the Veteran be 
excused from work due to complications from diabetes 
mellitus, neuropathy, hypertension, and degenerative disc 
disease.  In February 2007, Dr. Jarboe reported that the 
Veteran was unable to work due to complications from diabetes 
mellitus and a liver abnormality.  

In October 2007, the Veteran's employer notified him that he 
was eligible for long term disability income.  Due to an 
unspecified disability, he was found unable to engage in any 
gainful employment for which he was suited.  It was noted 
that he was under the care of a physician.

In June 2008, an Administrative Law Judge granted the 
Veteran's claim for SSA disability benefits due primarily to 
peripheral neuropathy and secondarily to osteoarthosis and 
allied disorders.  The Administrative Law Judge found that 
the Veteran had the following severe impairments:  obesity, 
diabetic neuropathy of the feet, lymphocytic cholangitis, and 
degenerative arthritis of the right knee, left shoulder, and 
lumbar spine.  It was also found that the disability had 
begun November 8, 2006.

In April 2009, the RO granted the Veteran's claim of 
entitlement to a total rating due to individual 
unemployability caused by his service-connected disabilities.  
At that time, the Veteran had a combined schedular disability 
rating of 80 percent, due to the following:  peripheral 
neuropathy of the right and left lower extremity, each 
evaluated as 30 percent disabling; diabetes mellitus, type 2, 
with diabetic retinopathy and renal involvement, evaluated as 
20 percent disabling; peripheral neuropathy of the right and 
left upper extremity, each evaluated as 10 percent disabling; 
and gastroparesis, evaluated as 10 percent disabling.  
Although the peripheral neuropathy of the upper and lower 
extremities and the gastroparesis were all associated with 
the Veteran's diabetes mellitus, type 2, with diabetic 
retinopathy and renal involvement, they were found to be 
compensable disabilities, and thus, separately ratable.  The 
propriety of the separate evaluations is not before the 
Board.

At first blush, the finding of unemployability suggests that 
the Veteran's diabetes mellitus, type 2, with diabetic 
retinopathy and renal involvement regulates his occupational 
and recreational activities.  However, a closer review the 
medical evidence of record shows otherwise.  For example, 
records such as the report of the June 2007 VA eye 
examination show that the diabetic retinopathy is no more 
than moderate in degree.  There is no competent evidence that 
it is productive of compensable visual impairment, associated 
with impaired visual acuity, limited visual fields, impaired 
muscle function, or other eye impairment.  38 C.F.R. §§ 4.75 
- 4.79 (2009).  Indeed, the Veteran's visual acuity is, 
generally, correctable to 20/20, and his visual fields are 
reportedly full.  

As to the diabetic nephropathy, laboratory studies have shown 
the presence of micro albuminuria, and during the June 2007 
VA examination, it was noted that the Veteran's complaints of 
fatigue were related to diabetic nephropathy.  However, there 
is no competent evidence that such disability is productive 
of a compensable genitourinary disorder, such as one 
associated with renal dysfunction, voiding dysfunction, 
urinary frequency, obstructed voiding, or a recurrent urinary 
tract infection.  38 C.F.R. §§ 4.115a, 4.115b (2009).  In 
this regard, CT scans of the Veteran's abdomen and pelvis 
have consistently shown the Veteran's kidneys to be 
functioning normally.  Moreover, during the June 2009 VA 
examination, the examiner found no clinical evidence of 
edema, and it was noted that the Veteran's serum albumin 
remained normal.  In addition, the examiner noted that the 
most recent estimate of kidney functioning had been normal.

Because the diabetic retinopathy and diabetic nephropathy are 
each noncompensable, they are considered part of the diabetic 
process.  As such, they are not separately ratable and they 
are considered part of the 20 percent rating for diabetes 
mellitus.

The Veteran's diabetes mellitus continues to require 
treatment with daily injections of insulin and a restricted 
diet, and he reports that his fatigue limits his activities.  
However, there is no medical or other competent evidence of 
record that such disability, by itself, requires the Veteran 
to regulate his occupational and recreational activities.  In 
fact, records such as the report of the June 2007 VA 
examination show that the Veteran is not restricted in his 
ability to perform strenuous activities.  As noted 
previously, regulation of activities is a medical finding.  
See Camacho, 21 Vet. App. at 363-364.  Thus, the medical 
evidence showing that the Veteran's activities have not been 
regulated is more probative on the matter than the Veteran's 
own contentions.  Each of the next higher ratings requires 
regulation of activities.  See 38 C.F.R. § 4.119 (Diagnostic 
Code 7913).  Therefore, the Veteran does not meet or more 
nearly approximate the schedular criteria for an initial 
rating in excess of 20 percent for diabetes mellitus, type 2, 
with diabetic retinopathy and renal involvement.  
Accordingly, the initial rating is confirmed and continued, 
and the appeal is denied.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's diabetes mellitus 
has reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for diabetes 
mellitus, type 2, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for a higher 
initial rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type 2, with diabetic retinopathy and 
renal involvement, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


